



EXHIBIT 10.53


TENNECO INC. 2006 LONG-TERM INCENTIVE PLAN
CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT


______________________
Participant Name


Division Allocation as of Grant Date:    [DRiV or New Tenneco]


Effective as of [Grant Date] (the “Grant Date”), the Participant has been
granted a Full Value Award under the Tenneco Inc. 2006 Long-Term Incentive Plan
(the “Plan”) in the form of [Number of Awards Granted] cash-settled restricted
stock units (“Restricted Stock Units”), where each vested Restricted Stock Unit
shall have a value equal to the Fair Market Value of one share of Common Stock
on the applicable Settlement Date (as defined herein). The Award is subject to
the following terms and conditions (sometimes referred to as this “Award
Agreement”) and the terms and conditions of the Plan as the same has been and
may be amended from time to time. Terms used in this Award Agreement are defined
elsewhere in this Award Agreement; provided, however, that, capitalized terms
used herein and not otherwise defined shall have the meaning set forth in the
Plan.
1.Dividend Cash Amounts. This Award contains the right to receive cash credits
to a hypothetical bookkeeping account (a “Dividend Cash Account”) in respect of
dividends paid with respect to shares of Common Stock in accordance with the
following:


(a)
If a dividend with respect to shares of Common Stock is payable in cash, then,
as of the applicable dividend payment date, the Participant’s Dividend Cash
Account shall be credited with an amount (a “Dividend Cash Amount”) equal to (i)
the cash dividend payable with respect to a share of Common Stock, multiplied by
(ii) the number of Restricted Stock Units outstanding on the applicable dividend
record date.



(b)
If a dividend with respect to shares of Common Stock is payable in shares of
Common Stock, then, as of the applicable dividend payment date, the
Participant’s Dividend Cash Account shall be credited with a Dividend Cash
Amount in an amount equal to (i) the number of shares of Common Stock
distributed in the dividend with respect to a share of Common Stock, divided by
(ii) the Fair Market Value of a share of Common Stock on the dividend payment
date, multiplied by (iii) the number of Restricted Stock Units outstanding on
the applicable dividend record date.

The Dividend Cash Amounts credited to the Participant’s Dividend Cash Account
shall be subject to the same vesting provisions as the Restricted Stock Units to
which the Dividend Cash Amounts relate and shall be settled in accordance with
Paragraph 4.  No Dividend Cash Amounts with respect to a Restricted Stock Unit
shall be credited under this Award Agreement for any period after the Vesting
Date (as defined in Paragraph 2) applicable to such Restricted Stock Unit. 
Amounts credited to a Participant’s Dividend Cash Account shall not be credited
with any investment earnings.
2.Vesting and Forfeiture of Restricted Stock Units and Dividend Cash Amounts. 
All Restricted Stock Units and Dividend Cash Amounts credited to the
Participant’s Dividend Cash Account shall be unvested unless and until they
become vested and nonforfeitable in accordance with this Paragraph 2.  Subject
to the terms and conditions of this Award Agreement and the Plan, [one-third
(1/3) of the Restricted Stock Units and associated Dividend Cash Amounts awarded
hereunder shall vest on each of the first, second and third anniversary of the
Grant Date (each a “Vesting Date”)], provided that the Participant is
continuously employed by the Company or a Subsidiary through the applicable
Vesting Date.  Notwithstanding the foregoing:


(a)
if the Participant’s Termination Date occurs by reason of Total Disability (as
defined in Paragraph 3) or death, any unvested Restricted Stock Units that are
outstanding on the Termination Date (and any associated Dividend Cash Amounts)
shall immediately vest on the Termination Date and the Termination Date shall be
the “Vesting Date” for purposes of this Award Agreement;



(b)
if the Participant’s Termination Date occurs by reason of Retirement (as defined
in Paragraph 3) [after the first anniversary of the Grant Date], any unvested
Restricted Stock Units that are outstanding on the Termination Date (and
associated Dividend Cash Amounts) shall immediately vest on the Termination Date
and the Termination Date shall be the “Vesting Date” for purposes of this Award
Agreement;1 

    


1 Bracketed language to be included at Committee discretion on a grant by grant
basis.



--------------------------------------------------------------------------------





(c)
in the event that the Participant is assigned to a special project with a
limited scope (as approved by the Committee and communicated to the Participant)
and if the Participant’s Termination Date occurs as a result of termination by
the Company for reasons other than for Cause (as defined in Paragraph 3), then
any unvested portion of the Award that is outstanding on the Termination Date
shall immediately vest on the Termination Date and the Termination Date shall be
the “Vesting Date” for purposes of this Award Agreement;



(d)
in the event of a Change in Control other than a New Tenneco Transaction or a
DRiV Transaction (each as defined in Paragraph 3), the terms of Article 6 of the
Plan shall control;



(e)
The following shall apply if a New Tenneco Transaction occurs:



(i)
If the Participant is a New Tenneco Participant, any unvested Restricted Stock
Units that are outstanding on the date of the New Tenneco Transaction (and any
associated Dividend Cash Amounts) shall immediately vest on the date of the New
Tenneco Transaction and the date of the New Tenneco Transaction shall be the
“Vesting Date” for purposes of this Award Agreement, and

 
(ii)
If the Participant is a DRiV Participant, any outstanding unvested Restricted
Stock Units (and associated Dividend Cash Amounts) shall be paid and settled as
of the Settlement Date (determined in accordance with Paragraph 4) provided that
the DRiV Participant’s Termination Date does not occur prior to the Settlement
Date; provided, however, that if the DRiV Participant’s Termination Date occurs
prior to the Settlement Date as a result of death, Total Disability or a
termination by the Company or a Subsidiary for reasons other than Cause, any
unvested Restricted Stock Units that are outstanding on the Termination Date
(and associated Dividend Cash Amounts) shall immediately vest on the Termination
Date and the Termination Date shall be the “Vesting Date” for purposes of this
Award Agreement;



(f)
The following shall apply if a DRiV Transaction that is a sale of DRiV occurs:

(i)
If the Participant is a DRiV Participant, any unvested Restricted Stock Units
that are outstanding on the date of the DRiV Transaction (and any associated
Dividend Cash Amounts) shall immediately vest on the date of the DRiV
Transaction and the date of the DRiV Transaction shall be the “Vesting Date” for
purposes of this Award Agreement, and



(ii)
If the Participant is a New Tenneco Participant, any outstanding unvested
Restricted Stock Units (and associated Dividend Cash Amounts) shall be paid and
settled as of the Settlement Date (determined in accordance with Paragraph 4)
provided that the New Tenneco Participant’s Termination Date does not occur
prior to the Settlement Date; provided, however, that if the New Tenneco’s
Termination Date occurs prior to the Settlement Date as a result of death, Total
Disability or a termination by the Company or a Subsidiary for reasons other
than Cause, any unvested Restricted Stock Units that are outstanding on the
Termination Date (and associated Dividend Cash Amounts) shall immediately vest
on the Termination Date and the Termination Date shall be the “Vesting Date” for
purposes of this Award Agreement; and



(g)
If a DRiV Transaction occurs that is a spin-off of DRiV, the provisions of this
Agreement shall continue to apply without regard to the DRiV Transaction.



All Restricted Stock Units and associated Dividend Cash Amounts that are not
vested upon the Participant’s Termination Date shall immediately expire and
shall be forfeited and the Participant shall have no further rights thereto.  In
addition, this Award is subject to forfeiture if the Participant fails to accept
the Award within the first twelve (12) months following the Grant Date in
accordance with procedures established by the Company. In the event of
forfeiture for any reason, the balance in the Participant’s Dividend Cash
Account shall be reduced by the amount of any Dividend Cash Amounts that are
forfeited.
3.Special Definitions. For purposes of this Award Agreement, the following terms
shall have the meaning specified:


(a)
“Cause” means, with respect to the Participant, (i) fraud, embezzlement, or
theft in connection with his or her employment, (ii) gross negligence in the
performance of his or her duties, (iii) his or her conviction, guilty plea, or
plea of nolo contendere with respect to a felony, (iv) the willful and continued
failure to substantially perform his or her duties for the Company or any of its
Subsidiaries (except where the failure results from



1 Bracketed language to be included at Committee discretion on a grant by grant
basis.



--------------------------------------------------------------------------------





incapacity due to disability), (v) the failure to meet the obligations required
by his or her position, as determined in the reasonable discretion of the
Committee, or (vi) the willful or negligent engagement in conduct which is, or
could reasonably be expected to be, materially injurious to any of the Company
or any of its Subsidiaries, monetarily or otherwise. For purposes of the
foregoing, no act, or failure to act, on the part of the Participant shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith and without reasonable belief that his or her act, or failure to act,
was in the best interest of the Company and its Subsidiaries.


(b)
“DRiV Participant” means a Participant who is employed primarily in the
Company’s DRiV Division as of the relevant date of determination for purposes of
Paragraph 2(e) or (f). The Participant’s Division Allocation as of the Grant
Date is reflected above. Nothing herein shall prohibit or restrict the Company
or the Committee from changing the Participant’s Division Allocation prior to
the relevant date of determination for purposes of Paragraph 2(e) or (f). For
the avoidance of doubt, the Participant’s Division Allocation for purposes of
this Agreement applies solely for purposes of this Agreement.



(c)
“DRiV Transaction” means (i) a sale or (ii) spin-off, in each case of the
Company’s DRiV Division (consisting primarily of the Company’s Global Motorparts
business group and Global Ride Performance business group and applicable
reporting lines thereunder as determined from time to time by the Company);
provided, however, that a sale of the DRiV Division shall not constitute a DRiV
Transaction unless the sale constitutes a sale of all or substantially all of
the DRiV Division. A DRiV Transaction shall not constitute a Change in Control
for purposes of this Award Agreement even if it otherwise constitutes a Change
in Control for purposes of the Plan.



(d)
“New Tenneco Participant” means a Participant who is employed primarily in the
Company’s New Tenneco Division as of the relevant date of determination for
purposes of Paragraph 2(e) or (f). The Participant’s Division Allocation as of
the Grant Date is reflected above. Nothing herein shall prohibit or restrict the
Company or the Committee from changing the Participant’s Division Allocation
prior to the relevant date of determination for purposes of Paragraph 2(e) or
(f). For the avoidance of doubt, the Participant’s Division Allocation for
purposes of this Agreement applies solely for purposes of this Agreement.



(e)
“New Tenneco Transaction” means a sale of the Company’s New Tenneco Division
(consisting primarily of the Company’s Global Clean Air business group and
Global Powertrain business group and applicable reporting lines thereunder as
determined from time to time by the Company); provided, however, that a sale of
the New Tenneco Division shall not constitute a New Tenneco Transaction unless
the sale constitutes a sale of all or substantially all of the New Tenneco
Division. A New Tenneco Transaction shall not constitute a Change in Control for
purposes of this Award Agreement even if it otherwise constitutes a Change in
Control for purposes of the of the Plan.



(f)
“Retirement” means the Participant’s termination of employment with the Company
and its Subsidiaries after the date on which the Participant attains (A) age 65
or (B) age 55 and has completed at least 10 years of service with the Company
and its Subsidiaries and is not for any other reason, including voluntary
resignation, termination by the Company or a Subsidiary for cause, which shall
include the failure of the Participant to meet the obligations required by his
or her position (as determined in the reasonable discretion of the Company), or
termination by the Participant for good reason or constructive discharge.



(g)
“Total Disability” means an event that results in the Participant being
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company or
its Subsidiaries.



4.Settlement and Payment.  Subject to the terms and conditions of this Award
Agreement, Restricted Stock Units and associated Dividend Cash Amounts that have
become vested in accordance with Paragraph 2 shall be paid and settled as of the
applicable Vesting Date.  The date on which payment and settlement occurs is
referred to as the “Settlement Date.” Unless otherwise determined by the
Committee in accordance with the terms of the Plan, (a) settlement of the vested
Restricted Stock Units on a Settlement Date shall be made in the form of an
amount of cash equal to the Fair Market Value of a share of Common Stock for
each Restricted Stock Unit being settled as of such Settlement Date, plus an
amount of cash equal to the


1 Bracketed language to be included at Committee discretion on a grant by grant
basis.



--------------------------------------------------------------------------------





Fair Market Value of any fractional Restricted Stock Unit being settled as of
such Settlement Date and (b) settlement of the vested Dividend Cash Amounts on a
Settlement Date shall be paid in a cash lump sum payment. Upon the settlement of
any vested Restricted Stock Units such Restricted Stock Units shall be cancelled
and upon payment of any Dividend Cash Amounts the balance in the Participant’s
Dividend Cash Account shall be reduced by the amount paid to the Participant
pursuant to subparagraph (b).


5.Withholding.  All Awards and distributions under the Plan, including this
Award and any distribution in respect of this Award, are subject to withholding
of all applicable taxes, and the delivery of any cash or other benefits under
the Plan or this Award is conditioned on satisfaction of the applicable tax
withholding obligations. Such withholding obligations may be satisfied, at the
Participant’s election, (a) through cash payment by the Participant or (b)
through the surrender of cash to which the Participant is otherwise entitled
under the Plan (including this Award); provided, however, that any withholding
obligations with respect to any Participant shall be satisfied by the method set
forth in subparagraph (b) of this Paragraph 5 (through the withholding of cash
otherwise payable pursuant to this Award) unless the Participant otherwise
elects in accordance with this Paragraph 5.


6.Transferability.  This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order.


7.Heirs and Successors.  If any benefits deliverable to the Participant under
this Award Agreement have not been delivered at the time of the Participant’s
death, such benefits shall be delivered to the Participant’s Designated
Beneficiary, in accordance with the provisions of this Award Agreement. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Company in such form and at such
time as the Company shall require and in accordance with such rules and
procedures established by the Company. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be distributed to the legal
representative of the estate of the Participant.


8.Administration.  The authority to administer and interpret this Award and this
Award Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Award and this Award Agreement as it has with
respect to the Plan.  Any interpretation of this Award or this Award Agreement
by the Committee and any decision made by it with respect to this Award or this
Award Agreement is final and binding on all persons. Notwithstanding the
foregoing, an “Administrative Committee” consisting of the Chief Executive
Officer of the Company, the Chief Financial Officer of the Company, and the
Chief Human Resources Officer of the Company shall have all of the rights,
powers, duties, authorities, and obligations of, the Committee under this Award
Agreement with respect to allocating the Participant (or modifying the
Participant’s allocation) to the DRiV Division or the New Tenneco Division based
on the services provided by the Participant or as determined appropriate in the
case of a transaction described in Paragraph 2(e) or (f); provided, however,
that the Administrative Committee may not take any action with respect to any
Participant who is determined by the Company to be an officer of the Company for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended. The
action of any individual Administrative Committee member consistent with the
authority delegated to the Administrative Committee shall be considered to be
action of the Committee.


9.Addendum to Award Agreement. Notwithstanding any provision of this Award
Agreement, if the Participant resides and/or works outside the United States of
America (the “United States,” “U.S.” or “U.S.A.”), this Award shall be subject
to the special terms and conditions set forth in the addendum to this Award
Agreement (the “Addendum”) for the Participant’s country. Further, if the
Participant transfers residence and/or employment to another country reflected
in the Addendum, the special terms and conditions for such country will apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such special terms and conditions is necessary or
advisable for legal or administrative reasons (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
Participant’s transfer). The Addendum shall constitute part of this Award
Agreement.


10.Adjustment of Award.  The number of Restricted Stock Units awarded pursuant
to this Award may be adjusted by the Committee in accordance with the Plan to
reflect certain corporate transactions which affect the number, type or value of
the Restricted Stock Units.


11.Notices.  Any notice required or permitted under this Award Agreement shall
be deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Committee or the
Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.




1 Bracketed language to be included at Committee discretion on a grant by grant
basis.



--------------------------------------------------------------------------------





12.Governing Law.  The validity, construction and effect of this Award Agreement
shall be determined in accordance with the laws of the State of Illinois and
applicable federal law.


13.Amendments.  The Board may, at any time, amend or terminate the Plan, and the
Committee may amend this Award Agreement, provided that, except as provided in
the Plan, no amendment or termination may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. 


14.Award Not Contract of Employment.  The Award does not constitute a contract
of employment or continued service, and the grant of the Award shall not give
the Participant the right to be retained in the employ or service of the Company
or any Subsidiary, nor any right or claim to any benefit under the Plan or this
Award Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Award Agreement. 


15.Unfunded Obligation. The Award shall not be funded, no trust, escrow or other
provisions shall be established to secure payments and distributions due
hereunder and this Award shall be regarded as unfunded for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and the Code. The
Participant shall be treated as a general, unsecured creditor of the Company
with respect to amounts payable hereunder, and shall have no rights to any
specific assets of the Company. Without limiting the generality of the
foregoing, any amounts credited to the Dividend Cash Account will remain general
assets of the Company and shall be payable solely from the general assets of the
Company.


16.Severability.  If a provision of this Award Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions shall nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.


17.Plan Governs; Other Terms.  The Award evidenced by this Award Agreement is
granted pursuant to the Plan, and this Award and this Award Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Agreement by reference or are expressly cited. Notwithstanding any other
provision of the Plan or this Award Agreement, (a) all Awards are subject to the
Company’s recoupment or clawback policies as applicable and as in effect from
time to time and (b) if the Committee determines, in its sole discretion, that
the Participant at any time has willfully engaged in any activity that the
Committee determines was or is harmful to the Company or any of its
Subsidiaries, any unpaid portion of the Award shall be forfeited and the
Participant shall have no rights with respect thereto.


18.Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


19.Special Section 409A Rules.  It is intended that any amounts payable under
this Award Agreement shall either be exempt from or comply with section 409A of
the Code. The provisions of this Award shall be construed and interpreted in
accordance with section 409A of the Code. Notwithstanding any other provision of
this Award Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):


(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s termination of employment or separation from service; and



(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.









1 Bracketed language to be included at Committee discretion on a grant by grant
basis.



--------------------------------------------------------------------------------







ACCEPTED:                             
PARTICIPANT:                        TENNECO INC.:
                            
___________________________________________            
_______________________________________
Electronic Signature
Senior Vice President and Chief Human Resources Officer

___________________________________________
Acceptance Date

 




1 Bracketed language to be included at Committee discretion on a grant by grant
basis.

